


110 HR 1686 IH: Department of Homeland Security Secure

U.S. House of Representatives
2007-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1686
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2007
			Mr. Etheridge (for
			 himself, Mr. Rogers of Alabama, and
			 Mr. Thompson of Mississippi)
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend the Homeland Security Act to require that
		  uniforms, protective gear, badges, and identification cards of personnel be
		  manufactured in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Homeland Security Secure
			 American Federal Equipment Procurement Act—DHS SAFE Procurement
			 Act.
		2.Requirement that
			 uniforms, protective gear, badges, and identification cards of Homeland
			 Security personnel be manufactured in the United States
			(a)In
			 generalSubtitle D of title
			 VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is amended by
			 adding at the end the following new section:
				
					836.Requirement
				that certain articles procured for Department personnel be manufactured in the
				United States
						(a)RequirementExcept as provided in section (c), funds
				appropriated or otherwise available to the Department may not be used for the
				procurement of an article described in section (b) if the item is not
				manufactured in the United States.
						(b)Covered
				articlesAn article referred
				to in subsection (a) is any of the following articles procured for personnel of
				the Department:
							(1)Uniforms.
							(2)Protective
				gear.
							(3)Badges or other
				insignia indicating the rank, office, or position of personnel.
							(4)Identification
				cards.
							(c)Availability
				ExceptionSubsection (a) does not apply to the extent that the
				Secretary determines that satisfactory quality and sufficient quantity of the
				article cannot be procured as and when needed at United States market prices.
				If such a determination is made with respect to an article, the Secretary
				shall—
							(1)notify the
				Committee on Homeland Security of the House of Representatives and the
				Committee on Homeland Security and Governmental Affairs of the Senate within 7
				days after making the determination; and
							(2)include in that
				notification a certification that manufacturing the article outside the United
				States does not pose a risk to the national security of the United States, as
				well as a detailed explanation of the steps any facility outside the United
				States that is manufacturing the article will be required to take to ensure
				that the materials, patterns, logos, designs, or any other element used in or
				for the article are not misappropriated.
							(d)Other
				exceptionsSubsection (a)
				does not apply to—
							(1)acquisitions at or
				below the micro-purchase threshold (as defined in section 32 of the Office of
				Federal Procurement Policy Act (41 U.S.C. 428)); or
							(2)acquisitions
				outside the United States for use outside of the United States.
							(e)Relationship to
				waiver under Trade Agreements Act of 1979Subsection (a) shall
				apply notwithstanding any waiver under section 301 of the Trade Agreements Act
				of 1979 (19 U.S.C.
				2511).
						.
			(b)Conforming
			 amendmentThe table of contents of the Homeland Security Act of
			 2002 is amended by adding after the item relating to section 835 the following
			 new item:
				
					
						826. Requirement that certain articles
				procured for Department personnel be manufactured in the United
				States.
					
					.
			(c)ApplicabilityThe
			 amendments made by this section take effect 120 days after the date of the
			 enactment of this Act and apply to any contract entered into on or after that
			 date for the procurement of items to which such amendments apply.
			
